0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 -2, 5-7, 9-10 are amended, claim 3 is cancelled, claims 3 and 8 are original  and 11-14 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas et al (US 2018/0015668 A1) in view of Hikmet et al (US 2021/0231301 A1).
Regarding claim 1, Koskas teaches a method of manufacturing a three-dimensionally shaped object, the method comprising: repeating stacking of a layer that is formed by moving a nozzle [0012-0013], 
Koskas discloses locally heating a second area that is located beside the nozzle in the moving direction in a plan view (figure 4D, [0101-0102]). Although Koskas does not explicitly disclose the nozzle injecting thermoplastic resin or the first area is located in front of the nozzle in a moving direction is heated, it is conventionally well known in the 3d printing art to utilize thermoplastic resin and have a heating bed on the build plate. Analogous 3d printing art, 
It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated thermoplastic resin and the first area is located in front of the nozzle in a moving direction of the nozzle as taught by Hikmet into the method taught by Koskas since it is generally known to use thermoplastic resins material in 3d printers and to create a heat sink on the heat receiving face [0008] . 
Regarding claim 2, Koskas teaches a width of the second area is smaller than a width of the extruded product from the nozzle [0102] while Hikmet discloses the use of thermoplastic resin [0023].
Regarding claim 5, Koskas does not explicitly teach the first area is locally heated such that the temperature of the first area is from a glass transition of the thermoplastic resin to glass transition temperature plus 30°C. However, analogous 3D printer art, Hikmet states: “the term "3D printable material" may also refer to a combination of two or more materials.  In general, these (polymeric) materials have a glass transition temperature and/or a melting temperature. The 3D printable material will be heated by the 3D printer before it leaves the nozzle to a temperature of at least the glass transition temperature, and in general at least the 
Regarding claim 6, Koskas teaches an additive manufacturing apparatus for manufacturing a three-dimensionally shaped object by repeating stacking of layers of solidified thermoplastic resin formed by moving a nozzle that extrudes molten thermoplastic resin on stage, the additive manufacturing apparatus comprising: the nozzle [0011]; a first heating portion configured to heat and melt thermoplastic resin before being extruding from the nozzle (figure 4D, [0101-0102]). However, Koskas does not explicitly disclose a second heating portion configured to locally heat a first area of thermoplastic resin that have already been formed while moving the nozzle and wherein the first area is located in front of the nozzle in a moving direction of the nozzle. Analogous art, Analogous 3d printing art, Hikmet, discloses the first area is located in front of the nozzle in a moving direction of the nozzle [0068] and further Koskas already discloses locally heating a second area that is located beside the nozzle in the moving direction in a plan view (figure 4D, [0101-0102]). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  
Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., thermoplastic resin), as per MPEP §2115. 
Regarding claim 7, Koskas teaches wherein a width of the second area is smaller than a width of the molten thermoplastic resin extruded from the nozzle [0102].
Regarding claim 9-10, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 11, Hikmet teaches wherein the second heating portion is provided at apposition at a distance from the nozzle [0068]. 
Regarding claim 12, Hikmet teaches the second heating portion comprises a laser or a near infrared heater [0017-0018]. 
Regarding claims 13-14, Hikmet teaches a control portion that controls a position of the second heating portion in accordance with a change of the moving direction of the nozzle in plan view [0081 and 4D] and wherein the second heating portion is configured to rotate around . 

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas et al (US 2018/0015668 A1) in view of Hikmet et al (US 2021/0231301 A1) and further in view of Takai (US 2020/0298509 A).
Regarding claims 3 and 8, Koskas is silent in regarding to cooling portion. However, it is conventionally known in the art to include a cooling portion in the rear area. Analogous 3D printing art, Takai, discloses a cooling block 24 [0050-0051, 0077] that is located in the rear area (figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Koskas to include a cooling block, as taught by Takai, in order to cool the filament [0050].
Response to Arguments
Applicant's arguments filed 2/15/20221 have been fully considered but they are not persuasive. Applicant argues the prior arts on record fail to disclose heating the material that has already been expelled from the nozzle and solidified. Examiner disagrees. Hikmet discloses this in in [0068] where he recites the build platform or receiver item can be heated. 
Applicant is reminded, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743